643 So.2d 676 (1994)
GLOBE NEWSPAPER COMPANY, Appellant,
v.
Matthew J. KING, Appellee.
No. 94-1108.
District Court of Appeal of Florida, First District.
October 11, 1994.
Steven A. Werber and Marcia Morales Howard, Jacksonville, for appellant.
Christopher A. White, Jacksonville, for appellee.
PER CURIAM.
Globe Newspaper Company petitions this court for writ of certiorari to review an order granting the plaintiff's motion to amend his complaint to include a claim for punitive damages. This court has held in a similar case that certiorari is inappropriate for review of orders relating to discovery on punitive damages claims. Chrysler Corporation v. Pumphrey, 622 So.2d 1164 (Fla. 1st DCA 1993). Accordingly, we deny the petition for writ of certiorari.
However, we certify conflict with the Fourth District Court of Appeal in Henn v. Sandler, 589 So.2d 1334 (Fla. 4th DCA 1991), and Kraft General Foods, Inc. v. Rosenblum, 635 So.2d 106 (Fla. 4th DCA 1994), rev. denied, 642 So.2d 1363 (1994); and with the Third District Court of Appeal in Commercial Carrier Corp. v. Rockhead, 639 So.2d 660 (Fla. 3d DCA 1994).
JOANOS, WOLF and BENTON, JJ., concur.